DETAILED ACTION
1.	 Claims 1-20 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3. 	Claims  1,6, 11 and 16 have been amended. 
Response to Argument
4. 	The Applicant’s has amended the claims by adding “wherein the neighbor position comprises a coplanar neighbor point coplanar with and neighboring to the current point and a collinear neighbor point collinear with and neighboring to the current point;”, and substantially argue the applied prior art does not teach the claims as amended. 
	The Applicant’s argument is persuasive, thus 35 U.S.C 102 rejection based on Mammou  is expressly withdrawn. However, after further search and consideration a new prior art  (SKROBANSKI, US 20160012638 A1)that teach the added limitation is found. Specifically SKROBANSKI teaches a method of identifying  cloud data points in a cube which are located co-incident (all the points cloud data  in the cube are located approximately at the same location), coplanar (all the points in the cube lie approximately in one plane), collinear (all the points in the cube lie approximately along one straight line) or space-filling (locally the point cloud is neither a line or a surface) see par. [0036]. Further SKROBANSKI  teaches a method of  forming a larger surface volumes that contain  point cloud data  by combining surface volumes with approximately coplanar surfaces, and forming a larger line  volumes  that contain point cloud data by combining approximately collinear lines (see: Abstract, [0002] and claim 1) 

Claim Rejections - 35 USC § 103
5 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-2,4-7, 9-12,14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Mammou et al., (hereafter Mammou), US 20190080483 A1, published March 14, 2019, in view of SKROBANSKI; George (hereafter SKROBANSKI), US 20160012638 A1, published on  January 14, 2016

	As to claim 1,  Mammou teaches A method for predicting attribute information for predicting attribute information, applied to a coder (Abstract,  claim 16, [0004], [0006], A system comprises an encoder configured to compress attribute information for a point cloud and/or a decoder configured to decompress compressed attribute information for the point cloud. The system includes more non-transitory computer-readable media store program instructions that, when executed by one or more processors, cause the one or more processors to implement a encoder and decoder), the method comprising:
determining position information corresponding to a current point in a point cloud; determining target position information corresponding to the current point based on the position information  ([0064];  in order to determine a difference between the predicted attribute value for the next nearest point and the actual attribute value for the next nearest point included, first  the predicted attribute value for the next nearest point and the actual attribute value for the next nearest point included in the non-compressed original point cloud are determined. The encoder determines a distance in X, Y, and Z space between a point being evaluated and each of the identified neighboring points ) according to a preset neighbor information table([0271], [0016], the geometric encoder  configured to utilize neighboring cubes or sub-cubes and a look-ahead procedure using a look-ahead table to predict contexts for encoding the occupancy symbols), the preset neighbor information table being used for determining a coordinat([0376], [0064]-[0065], determine a difference between the predicted attribute value for the next nearest point and the actual attribute value for the next nearest point included in the non-compressed original point cloud. The encoder determines a distance in X, Y, and Z space between a point being evaluated and each of the identified neighboring points. For example, the encoder may determine respective Euclidian distances from the point being evaluated to each of the neighboring points. Thus,  the Euclidian distances corresponds to  the coordinate difference, since Euclidian distances is the distance between  the point being evaluated and each of the identified neighboring point);
judging whether a neighbor point of the current point exists in the point cloud according to the target position information ([0271], the cubes of dimension (2C-L 2C-L   2C-L) in the current look-ahead cube are extracted from the FIFO and a look-up table that describes for each (2C-L 2 C-L  2 C-L )region of the current look-ahead cube whether it is occupied or empty is filled); and
performing prediction to obtain a predicted attribute value of the current point according to attribute reconstruction information of the neighbor point in response to that the neighbor point exists in the point cloud ([0016], [0020], the geometric encoder may also be configured to utilize neighboring cubes or sub-cubes and a look-ahead procedure using a look-ahead table to predict contexts for encoding the occupancy symbols. the method further includes adaptively changing a prediction strategy or number of nearest neighbors used in a prediction strategy based on variability of attributes for points in a neighborhood of a point being evaluated).
However, it is noted that  Mammou  does not specifically teache “wherein the neighbor position comprises a coplanar neighbor point coplanar with and neighboring to the current point and a collinear neighbor point collinear with and neighboring to the current point”
On the other hand in the same field of endeavor a method generating three-dimensional representations of sets of objects from point cloud data  of SKROBANSKI teaches “wherein the neighbor position comprises a coplanar neighbor point coplanar with and neighboring to the current point and a collinear neighbor point collinear with and neighboring to the current point (Abstract, claim 1, [0036], SKROBANSKI specifically teaches method of identifying  cloud data points in a cube which are located that includes: co-incident (all the points cloud data  in the cube are located approximately at the same location), coplanar (all the points in the cube lie approximately in one plane), collinear (all the points in the cube lie approximately along one straight line) or space-filling (locally the point cloud is neither a line or a surface). 
  It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate  a method of identifying coplanar point cloud data, collinear point cloud data taught by SKROBANSKI into Mammou.
The suggestion/motivation for doing is to allow user of Mammou to form  a larger surface volumes that contain  point cloud data  by combining surface volumes with approximately coplanar surfaces, and also to form a larger line  volumes  that contain point cloud data by combining approximately collinear lines (see SKROBANSKI: claim 1,[0002]), thus, generate a large set of point cloud data.
  
As to claim 2, Mammou teaches before the determining the target position information corresponding to the current point based on the position information according to a preset neighbor information table, further comprising: establishing the preset neighbor information table corresponding to the current point[0396][0397], [0408]], Sort the input points according to the Morton codes associated with their coordinates [0410] Encode/decode point attributes according to the Morton order [0411].  For each point i, look for the h nearest neighbors (n1, n2, . . . , nu) already processed. The applicant disclosed “coder may establish the preset neighbor information table corresponding to the point to be predicted based on the coplanar Morton code and the collinear Morton code”, (see [0064] ).

 	As to claim 4,  Mammou teaches  the judging whether a neighbor point of the current point exists in the point cloud according to the target position information comprises: obtaining a point cloud sequence set of the point cloud; performing a query process in the point cloud sequence set based on the target position information to obtain a query result (this limitation discussed in claim 1 above) ; and
 determining that the neighbor point exists in response to that the query result is that the target position information exists in the point cloud sequence set([0377], At each iteration k, the points belonging to the LOD k are extracted and their predictors are built starting from k=0 until all the points are assigned to an LOD. The point indexes stored in the array 1 are traversed in order. Each time an index i is selected and its distance (e.g., Euclidean or other distance) to the most recent SR1 points added to O(k) is computed. SR1 is a user-defined parameter that controls the accuracy of the nearest neighbor search. For instance, SR1 could be chosen as 8 or 16 or 64, etc. The smaller the value of SR1 the lower the computational complexity and the accuracy of the nearest neighbor search. Wherein L(k) be the set of indexes of the points belonging to k-th LOD and O(k) the set of points belonging to LODs higher than k.)

 	As to claim 5,  Mammou teaches  the performing a query process in the point cloud sequence set based on the target position information to obtain a query result comprises: traversing the point cloud sequence set based on the target position information to obtain the query result(claim 12, [0377], The point indexes stored in the array 1 are traversed in order. Each time an index i is selected and its distance (e.g., Euclidean or other distance) to the most recent SR1 points added to O(k) is computed. SR1 is a user-defined parameter that controls the accuracy of the nearest neighbor search). The minimum spanning tree is traversed according to minimum distances between successive points being evaluated.)

Claim 6 is rejected the same as claim 1 except claim 6 directed to a decoded method claim.  The rejection of claim 1 includes both encoding  method and apparatus claims,  and decoding  method apparatus claims. Thus, argument analogous to that presented above for claim 1 is applicable to claim 6.

Claim 7 is rejected the same as claim 2 except claim 7 directed to a decoded method claim.  The rejection of claim 2  includes both encoding  method and apparatus claims,  and decoding  method apparatus claims . Thus, argument analogous to that presented above for claim 2 is applicable to claim 7.

Claim 9 is rejected the same as claim 4 except claim 9 directed to a decoded method claim.  The rejection of claim 4 includes both encoding  method and apparatus claims,  and decoding  method apparatus claims. Thus, argument analogous to that presented above for claim 4 is applicable to claim 9.

Claim 10 is rejected the same as claim 5 except claim 10 directed to a decoded method claim.  The rejection of claim 5  includes both encoding  method and apparatus claims,  and decoding  method apparatus claims. Thus, argument analogous to that presented above for claim 5 is applicable to claim 10.

Claim 11 is rejected the same as claim 1 except claim 11 directed to a coder claim.  The rejection of claim 1 includes both encoding  method and apparatus claims,  and decoding  method apparatus claims. Thus, argument analogous to that presented above for claim 11 is applicable to claim 6.

Claim 12 is rejected the same as claim 2 except claim 12 directed to a coder claim.  The rejection of claim 2  includes both encoding  method and apparatus claims,  and decoding  method apparatus claims. Thus, argument analogous to that presented above for claim 2 is applicable to claim 12.

Claim 14 is rejected the same as claim 4 except claim 14 directed to a coder claim.  The rejection of claim 4 includes both encoding  method and apparatus claims,  and decoding  method apparatus claims. Thus, argument analogous to that presented above for claim 4 is applicable to claim 14.

Claim 15 is rejected the same as claim 5 except claim 15 directed to a coding claim.  The rejection of claim 5  includes both encoding  method and apparatus claims,  and decoding  method apparatus claims. Thus, argument analogous to that presented above for claim 5 is applicable to claim 15.

Claim 16 is rejected the same as claim 1 except claim 16 directed to a decoder claim.  The rejection of claim 1 includes both encoding and decoding apparatus and method. Thus, argument analogous to that presented above for claim 16 is applicable to claim 6.

Claim 17 is rejected the same as claim 2 except claim 17 directed to a decoder claim.  The rejection of claim 2  includes both encoding  method and apparatus claims,  and decoding  method apparatus claims. Thus, argument analogous to that presented above for claim 2 is applicable to claim 17.

Claim 19 is rejected the same as claim 4 except claim 19 directed to a decoder claim.  The rejection of claim 4 includes both encoding  method and apparatus claims,  and decoding  method apparatus claims. Thus, argument analogous to that presented above for claim 4 is applicable to claim 19.

Claim 20 is rejected the same as claim 5 except claim 15 directed to a decoding claim.  The rejection of claim 5  includes both encoding  method and apparatus claims,  and decoding  method apparatus claims. Thus, argument analogous to that presented above for claim 5 is applicable to claim.

Allowable Subject Matter
7.	Claims 3,8,13 and 18 are  objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8	Regarding claims 3,8,13 and 18 no prior art is found to anticipate or render the flowing limitation obvious:
“positioning the preset reference point; calculating a first coordinate difference between the preset reference point and the coplanar neighbor point, and calculating a second coordinate difference between the preset reference point and the collinear neighbor point; performing coding on the first coordinate difference to obtain coplanar position information corresponding to the coplanar neighbor point, and performing coding on the second coordinate difference to obtain collinear position information corresponding to the collinear neighbor point; and establishing the preset neighbor information table corresponding to the current point based on the coplanar position information and the collinear position information.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699